Citation Nr: 9934798	
Decision Date: 12/14/99    Archive Date: 12/16/99

DOCKET NO.  97-32 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Whether a preponderance of the evidence has been established 
to reconsider a final administrative decision that the 
appellant may not be recognized as the veteran's dependent 
spouse for the purpose of apportionment of VA disability 
compensation benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from June 1958 to September 
1964.  


FINDING OF FACT

The preponderance of the evidence shows that the appellant 
did not cohabit with the veteran for at least five years 
prior to her marriage contract with the veteran in November 
1987; that her marriage to the veteran was annulled by Court 
order as void from the beginning in March 1996; and that the 
veteran was legally married to someone else when he and the 
appellant entered into the marriage contract in November 
1987.  

CONCLUSION OF LAW

By a preponderance of the evidence, the requirements for 
recognition of the appellant as the dependent spouse of the 
veteran for the purpose of apportionment of his VA disability 
compensation benefits are not met.  38 U.S.C.A. § 5307 (West 
1991); 38 C.F.R. §§ 3.1, 3.50, 3.205, 3.450 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A report from Veterans Memorial Medical Center dated in 
February and March 1983 showed that the veteran was single. 

A copy of a marriage certificate dated in July 1987 shows 
that the veteran married Epifania on July 18, 1987, under 
Article 76, Civil Code of the Philippines, in the absence of 
a marriage license.  This document was submitted by Epifania 
in connection with a claim for an apportionment of the 
veteran's VA benefits.  A joint affidavit dated in August 
1987 from M. C. and M. G. indicated that the veteran had 
lived with Epifania in a common law relationship for 33 
years, since June 1954, and they had two children.  

A clinical summary from Holy Spirit Clinic received in March 
1991 indicated that the veteran had "taken" a common law 
wife in 1982 and they were together for five years.  Then he 
reportedly married another woman in 1987, with whom he still 
lived.  

On an "Income-Net Worth and Employment Statement" received 
from the veteran in October 1991, the veteran reported being 
married to the appellant since November 5, 1989.  He stated 
that he had been married once and reported no other marriage.  

On a VA examination in June 1992, it was indicated that the 
veteran had married someone whom he had recently met and was 
separated after 2 years of the relationship.  His family 
reportedly was arranging to have the marriage annulled.  He 
then went to live with a girlfriend from whom he separated 
after a few months.  He went to live with his brother at that 
point.  

A copy of a marriage contract was received in March 1994 
indicating that the veteran and the appellant were married on 
November 5, 1987, under Article 76 of the Civil Code of the 
Philippines (in the absence of a marriage license).  This 
marriage certificate was submitted by the appellant in 
connection with a claim for an apportionment of the veteran's 
VA compensation benefits.  

On a "Declaration of Status of Dependents" received in 
March 1995, the veteran stated that he was married to the 
appellant on November 5, 1987, and indicated no other 
marriage.  He did list three children who were born in the 
1970's, but these "children" had the surname of the 
appellant's former husband, who had died.  

Also received in March 1995 was the veteran's statement that 
he apparently started to date the appellant and they were 
living in separate houses in 1985.  He did not know the exact 
date they started going together.  

In a statement dated in March 1995, the appellant stated that 
she and the veteran had lived together since their marriage 
in "1985" until 1989 when he reportedly was taken away by 
his brothers.  In May 1995, she stated that the exact date 
she and the veteran started living together was April 17, 
1985, in a husband/wife relationship until they were 
"legally" married on November 5, 1987.  

By administrative decision later in May 1995, it was held 
that the appellant's "marriage" to the veteran under 
Article 76 of the Civil Code of the Philippines may not be 
recognized as a valid marriage for VA purposes.  The 
provisions of Article 76, Civil Code of the Philippines, were 
quoted, as follows:  

"No marriage license shall be necessary 
when a man and a woman who have attained 
the age of majority and who, being 
unmarried, have lived together as husband 
and wife for at least 5 years, desire to 
marry each other.  The contracting 
parties shall state the foregoing facts 
in an affidavit before any person 
authorized by law to administer oaths.  
The official, priest or minister who 
solemnized the marriage shall also state 
in an affidavit that he took steps to 
ascertain the ages and other 
qualifications of the contracting parties 
and that he found no legal impediment to 
the marriage."  

The essential factual basis for the RO's decision was that 
the veteran and the appellant had not lived together for at 
least five years prior to their marriage on November 5, 1987.  

Following notification to the appellant, a joint affidavit 
from M.C. and A. R. was received in August 1995 at the 
appellant's hearing before a hearing officer at the RO 
indicating that she and the veteran had lived together for 
almost 6 years prior to their marriage on November 5, 1987.  
At the hearing, the appellant testified that she first met 
the veteran in September 1981 and she consented to live with 
him in 1982.  She indicated that she was mistaken to state 
that she and the veteran had lived together since 1985, as 
that was when they moved to another house.  She stated that 
after they started living together, he sometimes went back to 
his apartment, but he always returned.  A.R. was also present 
and testified that he lived near the veteran and the 
appellant in 1982.  He related that he knew they were living 
together from 1982 to 1987.  M.C. also reported that the 
appellant and the veteran were living together at her house 
in 1982.  She stated that they rented a room from her in 1982 
and they lived there until they bought a house in 1985.  

A copy of a Court Order was received in March 1996 that the 
marriage between the appellant and the veteran was null and 
void from the beginning due to the veteran's mental 
incapacity to marry at the time of the marriage on November 
5, 1987.  The Court referred to Article 36 of the Family Code 
as follows:  

"A marriage contracted by any party who 
at the time of the celebration was 
psychologically incapacitated to comply 
with the essential marital obligations of 
marriage, shall likewise be void even if 
such incapacity becomes manifest only 
after its solemnization."

The Court defined "psychologically incapacitated" by 
reference to the minutes of the committee, which drafted the 
Family Code, as follows:  

"...psychological incapacity is the 
condition in which a contracting party 
has no understanding of the effects of 
the marriage or the lack of appreciation 
of one's marital obligations which 
incapacity continues and becomes manifest 
only after the marriage."  

Based on the psychiatric evidence presented, the Court 
concluded that the veteran was incapacitated to assume the 
essential marital obligations at the time of the celebration 
on November 5, 1987, thus, the marriage was ruled null and 
void from the beginning.  

The administrative decision was confirmed on April 12, 1996, 
and the appellant was notified of that decision along with 
the applicable appellate rights.  Following the timely appeal 
of the administrative decision denying her claim, the 
appellant was sent a statement of the case in July 1996.  She 
also was advised of the requirements for perfecting her 
appeal.  Her next communication was received in October 1996, 
in which she requested an extension of time to submit an 
appeal.  She requested another appeal form (VA Form 9), as 
the one sent to her reportedly was missing.  The RO replied 
that the due date for submission of her substantive appeal, 
VA Form 9, which was enclosed, was in November 1996.  She was 
advised that the case would be closed if she did not submit 
VA Form 9 by April 12, 1997.  In July 1997, she requested 
reconsideration of the RO's decision.  

A report of an RO field investigation in January 1998 
revealed that the solemnizing officer who signed the 
veteran's and the appellant's marriage certificate on 
November 5, 1987, recalled that the witnesses, including A. 
A., were picked up in the city hall building.  A. A. had been 
a security guard at the city hall, had retired, and his 
whereabouts were unknown.  The other witness, A. D., was A. 
A.'s former girlfriend and lived in the United States.  The 
solemnizing officer did not have a copy of the marriage 
certificate and, along with the affidavit of the parties, 
reportedly had been destroyed.  

Several other witnesses were interviewed in the locality of 
the veteran and the appellant testified, in combination, that 
the veteran and the appellant started having a marital 
relationship in 1986 or 1987, which continued until 1991.  
The witnesses impressed the examiner as credible.  The 
veteran was interviewed and stated that he met the appellant 
in 1986 and, after courting her for a few days, they decided 
to live in a marital relationship.  They first rented a small 
room and then bought the house where they were living.  While 
they were living together, he reportedly had been told that 
she had another man, and a child.  She reportedly left him in 
1990 or 1991 when he had no more money to give her.  The 
house reportedly was sold by his brother.  When they were 
married at the city hall in November 1987, he did not 
remember signing any affidavit or anything other than the 
marriage certificate.  He did not execute an affidavit that 
he and the appellant had been living as a husband and wife.  
His marriage had been annulled by arrangements made by his 
brother, who brought him to the lawyer and the judge who were 
involved.  He recalled having another "wife, " Epifania, 
with whom he begot two children.  He stated that he was not 
married to her.  He had built her a house.  Their children 
were old and married.  He impressed the examiner as a 
credible witness.  The examiner noted that the veteran was a 
schizophrenic as informed by Holy Spirit Clinic's head.  He 
appeared discerning at the time of the interview; he knew 
what they were talking 

about; he requested the examiner to inform his brother that 
he was not happy at the Holy Spirit Clinic and wanted out.  
Court records of the annulment of the veteran's and the 
appellant's marriage were verified to be authentic.  Attempts 
to contact the appellant were unsuccessful, at her address of 
record.  The examiner talked to the residents of that address 
who stated that the appellant was not related to them but 
used their residence as her mailing address.  The appellant 
was working as a laundry woman at an unknown location.  The 
examiner considered these witnesses to be credible.  It was 
reported that the former affiants, M.C. and A.R., who had 
signed the above-specified August 1995 affidavit, were total 
strangers and unknown at the place where they had stated that 
they lived when they knew the veteran and the appellant.  

The documents submitted with the field investigation report 
included a deed of sale of a house to the veteran in April 
1987.  The seller referred to the veteran as married at that 
time.  Also included were copies of a summons dated in 
November 1990 to the appellant regarding the annulment action 
on her marriage to the veteran.  A sheriff's return dated in 
July 1991 indicated that the summons had been served on the 
appellant.  A motion for reconsideration of the annulment 
question was granted in April 1995, after the summons was 
considered as having been validly served.  A copy of the 
annulment order of March 1996 was sent to the appellant.  

Legal Criteria

According to VA law, all or any part of the compensation or 
pension payable on account of any veteran may be apportioned 
on behalf of the veteran's spouse if the veteran is not 
residing with his or her spouse and the veteran is not 
reasonably discharging his responsibility for the spouse's 
support.  38 U.S.C.A. § 5307(a)(2) 

(West 1991); 38 C.F.R. § 3.450(a)(1)(ii).  A spouse is a 
person whose marriage is valid.  See 38 C.F.R. §§ 3.1(j); 
3.50(a).  

"Spouse" means a person of the opposite sex whose marriage 
to the veteran meets the requirements of 38 C.F.R. § 3.1(j).  
38 C.F.R. § 3.50(a).  

"Marriage" means a marriage valid under the law of the 
place where the parties resided at the time of the marriage 
or the law of the place where the parties resided when the 
right to benefits accrued.  38 C.F.R. § 3.1(j).  

Marriage is established by one of several types of evidence, 
including a copy of the public record of marriage, an 
official report from the service department as to a marriage 
which occurred while the veteran was in service, or an 
affidavit of the clergyman or magistrate who officiated.  38 
C.F.R. § 3.205(a).  In jurisdictions where marriages other 
than by ceremony are recognized, the marriage may be 
established by the affidavits or certified statements of one 
or both of the parties to the marriage, if living, setting 
forth all of the facts and circumstances concerning the 
alleged marriage, such as the agreement between the parties 
at the beginning of their cohabitation, the period of 
cohabitation, places and dates of residences, and whether 
children were born as a result of the relationship.  This 
evidence should be supplemented by affidavits or certified 
statements from two or more persons who know as the result of 
personal observation the reputed relationship which existed 
between the parties to the alleged marriage, including the 
periods of cohabitation, places of residences, whether the 
parties held themselves out as husband and wife and whether 
they were generally accepted as such in the communities in 
which they lived.  38 C.F.R. § 3.205(a)(6).  In the absence 
of conflicting information, proof of marriage which meets the 
requirements of 38 C.F.R. § 3.205(a), together with the 

claimant's certified statement concerning the date, place and 
circumstances of dissolution of any prior marriage, may be 
accepted as establishing a valid marriage, provided that such 
facts, if they were to be corroborated by record evidence, 
would warrant acceptance of the marriage as valid.  38 C.F.R. 
§ 3.205(b).  

In this case, all of the veteran's marriage ceremonies of 
record took place in the Philippines.  While the United 
States Court of Appeals for Veterans Claims (Court) has 
recognized that, generally, "foreign law must be proved,"  
Brillo v. Brown, 7 Vet. App. 102, 105 (1995), (citing Cuba 
R.R. Co. v. Crosby, 222 U.S. 473 (1912)), judicial notice has 
been taken of the relevant portion of the Philippine Civil 
Code because it has been cited by the Court in the past.  See 
Brillo, 7 Vet. App. at 105; see also Dedicatoria v. Brown, 8 
Vet. App. 441, 443 (1995), Badua v. Brown, 5 Vet. App. 472, 
474 (1993).  

Article 83 of the Civil Code of the Philippines provides that 
any marriage contracted by a person during the lifetime of 
the first spouse of such person with any other person shall 
be illegal and void from its performance unless "the first 
spouse had been absent for seven consecutive years at the 
time of the second marriage without the spouse present having 
news of the absentee being alive, or if the absentee, though 
he has been absent for less than seven years, is generally 
considered as dead and believed to be so by the spouse 
present at the time of contracting such subsequent marriage, 
or if the absentee is presumed dead.  The marriage so 
contracted shall be valid in any of the three cases until 
declared null and void by a competent court."  Badua v. 
Brown, 5 Vet. App. 472 (1993).

With regard to petitions to reopen previously and finally 
denied claims, the Board must conduct a two-step analysis.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  First, the 
Board must determine whether the evidence presented or 
secured 

since the prior final denial of the claim is "new and 
material," when "the credibility of the [new] evidence is 
presumed."  Colvin v. Derwinski, 1 Vet. App. 171, 174 
(1991); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  If 
new and material evidence is presented or secured with 
respect to a claim that has been finally denied, the claim 
will be reopened and decided on the merits.  38 U.S.C.A. § 
5108 (West 1991); 38 C.F.R. § 3.156(a) (1999); Stanton v. 
Brown, 5 Vet. App. 563, 566 (1993).  Thus, if the Board 
determines that additionally submitted evidence is "new and 
material," it must reopen the claim and perform the second 
step in the two step analysis, evaluating the merits of the 
claim in view of all the evidence, both new and old.  Masors 
v. Derwinski, 2 Vet. App. 181, 185 (1992).  

Before applying for benefits, a veteran's spouse must submit 
proof of her marital status in accordance with the provisions 
of 38 C.F.R. § 3.205(a).  A spouse who fails to submit 
appropriate evidence never attains the status of claimant.  
As a threshold matter, one claiming entitlement as the spouse 
of a veteran has the burden to come forward with 
preponderating evidence of a valid marriage under the laws of 
the appropriate jurisdiction.  Where such evidence of a valid 
marriage is submitted, then the Secretary will determine 
whether the claim is otherwise well grounded.  Aguilar v. 
Derwinski, 2 Vet. App. 21, 23 (1991).  

When an appellant never attains the status of claimant, the 
person can not submit any claim, well grounded or otherwise, 
and, therefore, there can be no finally denied claim which 
could be reopened under 38 U.S.C.A. § 5108.  However, such an 
appellant is not barred from subsequently applying for 
reconsideration of the VA's denial.  See Sarmiento v. Brown, 
7 Vet. App. 80, 83-84 (1994); Tulingan v. Brown, 9 Vet. App. 
484, 487 (1996); D'Amico v. West, 12 Vet. App. 264, 267 
(1999).  The reconsideration of the appellant's claimant 
status will be under the preponderance of the evidence 
standard instead of the new and material evidence standard.  
See Laruan v. West, 11 Vet. App. 80, 81-85 (1998).  

Analysis

While the appellant timely appealed the administrative 
decision denying her claim in May 1995, she did not perfect 
her appeal as thoroughly advised by the RO following the July 
1996 statement of the case.  In other words, under the 
circumstances of this case, she did not file her substantive 
appeal within the time limit prescribed, as extended to April 
12, 1997.  This extension of time obviously was more than a 
year following the administrative decision and more than 60 
days following the mailing of the statement of the case.  She 
requested reconsideration of the decision in July 1997.  

In order to reconsider the decision, there must be a 
preponderance of the evidence establishing the appellant in 
the status of claimant as distinguished from new and material 
evidence in support of such status.  The evidence that was of 
record at the time of the administrative decision in May 1995 
included the medical report in February/March 1983, the July 
1987 marriage certificate, the August 1987 joint affidavit of 
M.C. and M.G., the March 1991 clinical record from Holy 
Spirit Clinic, the October 1991 "Income-Net Worth and 
Employment Statement" from the veteran, the June 1992 VA 
examination record, the November 1987 marriage contract 
received in March 1994 along with the appellant's 
apportionment claim, the veteran's "Declaration of Status of 
Dependents" form received in March 1995, the veteran's other 
statement received in March 1995, and the appellant's 
statements of March and May 1995.  

At the time of the confirmed administrative decision in April 
1996, the record contained a transcript of the appellant's 
August 1995 hearing, the joint affidavit from M.C. and A.R., 
and the Court Order received in March 1996.  

The evidence of record at the time of the final 
administrative decision, as confirmed in April 1996, 
essentially showed an undisputed legal impediment to the 
appellant's marriage to the veteran by his pre-existing and 
unterminated marriage to Epifania, a disputed period of time 
between 2 years and a little over five years of cohabitation 
between the veteran and the appellant as husband and wife 
prior to the marriage contract on November 5, 1987, and an 
undisputed Court Order of annulment of the marriage of the 
appellant and the veteran from the beginning on the basis of 
his psychological incapacity to enter into such a legal 
relationship.  

The evidence since received resulted from the RO's January 
1998 field investigation.  It was not only consistent with 
but also strengthened the previous record that showed, by a 
preponderance of the evidence, that the appellant could not 
be recognized as the veteran's dependent spouse for VA 
benefit apportionment purposes.  While Epifania's marriage to 
the veteran was not confirmed, it was indicated that they had 
cohabited and that she was still living in a house he had 
provided for her.  Evidence that they were married, in 
addition to the July 1987 marriage contract previously of 
record, was supported by the seller's reference in April 1987 
that the veteran was married at that time.  New witnesses 
supported the previous evidence, including statements of both 
the veteran and the appellant, that they had not lived 
together as husband and wife for as long as 5 years prior to 
the November 1987 marriage contract.  The veracity of the 
affidavit presented at the appellant's hearing was undercut 
by the discovery that the affiants were total strangers and 
had not lived in the vicinity of the veteran and the 
appellant.  The Court Order annulling the November 1987 
marriage was noted along with additional evidence that the 
appellant had been notified and given the opportunity to 
respond.  All in all, the preponderance of the evidence 
submitted into the record since the prior administrative 
decisions only adds to the preponderance of the previously 
received evidence that the appellant was never legally 
married to the veteran.  

Since a preponderance of the evidence in the current record 
does not support a reconsideration of the prior 
administrative decision, the Board can only conclude that 
that decision against recognition of the appellant as the 
veteran's spouse for VA compensation apportionment purposes 
remains in full force and effect.  

ORDER

A preponderance of the evidence not having been submitted to 
reconsider a final administrative decision that the appellant 
may not be recognized as the veteran's dependent spouse for 
the purpose of apportionment of VA disability compensation 
benefits, the benefit sought on appeal is denied.  


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals







